Citation Nr: 1630202	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for service-connected lumbar and thoracic spine spondylosis with degenerative disc disease (DDD), currently rated as 20 percent disabling.  

(The issue of entitlement to service connection for radiculopathy of the left upper extremity, to include as due to service-connected cervical spine degenerative joint disease, will be addressed in a separate decision). 

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to August 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that rating decision, the RO noted that the Veteran had originally claimed entitlement to service connection for separate lumbar spine conditions.  Indeed, in May 2011, the Veteran claimed entitlement to service connection for spinal stenosis, to include as secondary to her service-connected lumbar spine disability, and, in August 2011, she claimed service connection for L5-S1 disc herniation.  The RO stated in its September 2012 rating decision that the Veteran's claims were adjudicated as a claim for an increased rating for the existing lumbar spine disability, because VA regulations prohibit separate evaluations for each lumbar spine condition.  The Board observes that assigning separate disability ratings for the service-connected lumbar spine disability would constitute pyramiding because it would compensate the Veteran multiple times for the same lumbar spine symptomatology or impairment.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Therefore, the Board will proceed with the adjudication of the increased rating claim. 

The issue of entitlement to an increased rating for the service-connected cervical spine condition was claimed by the Veteran in July 2012, but 
has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees without ankylosis or incapacitating episodes due to invertebral disc syndrome (IVDS). 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar and thoracic spine spondylosis with DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in June 2012. The letter did not contain the specific Diagnostic Codes related to rating lumbar spine disabilities; however, she was provided this information in a June 2014 statement of the case.  The Board finds that the Veteran was made aware of the evidence necessary to substantiate her claim.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, VA treatment records and private medical records.

VA examinations were conducted in connection with the claim in August 2012 and October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate as they were based on physical examinations of the Veteran and provide the medical information needed to address the rating criteria relevant to the issue on appeal.  Therefore, the Board finds that the duty to assist has been met.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Lumbar Spine Disability

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently in receipt of a 20 percent rating under 38 C.F.R. §4.71a, Diagnostic Code 5242 for her lumbar spine disability.  The Veteran filed the instant claim seeking an increased rating in May 2011.

The Board notes that an October 2015 rating decision granted separate ratings for radiculopathy of the left and right legs.  The Veteran has not appealed the evaluations or effective dates of those determinations.  Thus, such matters are not before the Board, and symptomatology attributed thereto cannot be considered in the evaluation of the lumbar spine disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).
The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.       Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than          2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.     A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.       § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.  Id.

In August 2011, the Veteran was examined by Dr. D., a private chiropractor.  Dr. D. reported that he had treated the Veteran for spinal stenosis and sciatica for the last year, and that she experiences pain exacerbated by bending with some relief with treatments.  Dr. D. reported limited range of lumbar spine motion in all directions, but did not provide range of motion test results.  

In January 2012, the Veteran was examined by Dr. P., another private chiropractor.  She reported aching pain that diminishes her capacity to carry out daily activities, and is aggravated by bending forward.  She also reported that dizziness occurs when bending forward.  Range of motion testing revealed extension to 10 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 15 degrees.  Flexion testing was deferred due to dizziness.  She reported that her normal range of motion was extension to 25 degrees with pain, and left and right lateral flexion to 25 degrees.

The Veteran was first afforded a VA examination for this claim in August 2012.  She reported constant low back pain, but that she is able to function and exercise regularly, including using a home stretching machine.  She reported flare-ups of neuropathic pain.  Upon physical examination, the Veteran was found to have a normal gait with no spasm, atrophy, guarding, or IVDS.  Mild tenderness over both sacroiliac joints was reported.  Range of motion testing revealed flexion to 70 degrees with objective evidence of pain at 60 degrees; extension to 35 degrees; bilateral side-bend to 25 degrees with objective evidence of pain at 25 degrees; right lateral rotation to 25 degrees with objective evidence of pain at 25 degrees; and left lateral extension to 20 degrees with objective evidence of pain at 20 degrees.  Following repetitive motion there was no additional loss of joint function.  Functional loss was reported in the forms of less movement than normal and pain on movement.  Motor strength was normal and no diminished sensory pattern was noted.   The examiner reported the functional impact of the lumbar spine condition as an inability to stand or to be on her feet for more than 30-45 minutes, and an inability to squat or kneel.  The examiner did not note ankylosis of the lumbar spine. 

In July 2014, the Veteran was examined by Dr. R., a private physician.  The examiner noted the Veteran's complaints of pain and weakness.  He reported that the Veteran drives on rural roads but not highways, and enjoys board games, movies, paperwork and practicing music.  The Veteran stated that she tries to center all business engagements within her community to minimize traveling.  Range of motion testing revealed flexion to 60 degrees, extension to 20 degrees, bilateral flexion to 15 degrees, and left lateral rotation to 20 degrees; a measurement of right lateral rotation was not obtained.  

The Veteran was examined again in October 2015.  She reported constant lower back pain and that her back prevents her from bending, lifting, participating in sports, making quick movements, or standing or walking extensively.  Upon physical examination the Veteran was found to have muscle spasm resulting in abnormal spinal contour, no tenderness or guarding, and no incapacitating episodes due to IVDS.  Range of motion testing revealed flexion to 80 degrees; extension to 20 degrees; bilateral side-bend to 20 degrees; and bilateral rotation to 30 degrees.  The examiner reported that pain was noted on the examination in all spheres, including pain with weight bearing.  No loss of joint function was observed after repetitive use.  The examiner reported that pain, fatigue, lack of endurance, weakness and incoordination would limit functional ability with repetitive use over time, but the examiner was not able to describe that range of motion limitation without speculation.  The Veteran reported more severe pain radiating into her legs and feet and prohibiting her from bending over during flare-ups.  The examiner reported the functional impact of the Veteran's condition as an inability to do prolonged sitting, standing, bending, heavy lifting, or strenuous pushing or pulling.

After review of the evidence of record, the Board finds that a higher rating for the Veteran's lumbar spine disability is not warranted at any point during the appeal period.  

The medical evidence of record reflects that the Veteran's lumbar spine disability is manifested by forward flexion greater than 30 degrees without ankylosis or incapacitating episodes due to IVDS.  Range of motion testing in August 2012, July 2014, and October 2015 revealed forward flexion to 70, 60, and 80 degrees respectively.  The Board notes that a higher rating cannot be granted based on the 
objective evidence of pain on flexion at 60 degrees on the August 2012 examination, nor do other VA or private treatment records note reduced range of motion or other symptoms or functional impairment warranting a higher rating.  Accordingly, a rating in excess of 20 percent is not warranted. 
 
The Board has considered the Veteran's statements regarding the difficulty she experiences walking, sitting, bending, lifting, and standing, as well as her subjective symptoms, including pain, fatigue, weakness, and incoordination.  The Board has also considered Dr. R.'s July 2014 examination report detailing the Veteran's reports of how her lumbar spine symptoms cause difficulties in driving, dressing, bathing, lifting, shopping and sleeping.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of her lumbar spine disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's lumbar spine disability. 

Moreover, the August 2012 and October 2015 VA examiners indicated that the Veteran did not have neurological impairments related to her lumbar spine disability other than radiculopathy of the left and right legs, which, as noted above, have been separately compensated.  Accordingly, a separate rating for a neurological disability is not warranted.  38 C.F.R. § 4.124a.

The Board has also considered Dr. R.'s July 2014 report that the Veteran's back condition causes anxiety, irritability and concentration problems, resulting in the Veteran becoming hostile to her husband and friends and isolating from others, including socializing only with immediate neighbors.  However, there is no medical evidence that the Veteran has any specific psychiatric disability that would warrant a separate rating under 38 C.F.R. § 4.130 or any other Diagnostic Code, nor is there competent evidence to suggest that these symptoms are causally linked to the lumbar spine condition.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board finds that the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on more severe limitation of motion, ankylosis,  and incapacitating episodes.  Thus, the Board finds her lumbar spine disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Veteran has not asserted that her lumbar spine disability has rendered her unemployable, nor does the evidence suggest such.  To the contrary, Dr. R. reported that the Veteran engages in business in the local area.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 20 percent for lumbar and thoracic spine spondylosis with degenerative disc disease is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


